     Case 2:20-cv-00704 Document 26 Filed 08/10/21 Page 1 of 4 PageID #: 166



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


STEPHEN SITES, on behalf of
himself and all others
similarly situated,

             Plaintiff,

v.                                           Civil Action No. 2:20-cv-00704

PORTFOLIO RECOVERY
ASSOCIATES, LLC,

             Defendant.

                                     ORDER



             On November 16, 2018, the plaintiff filed a complaint

in the Circuit Court of Kanawha County alleging five individual

claims relating to debt collection practices of the defendant.

See ECF No. 1-1.       The plaintiff filed a first amended class

action complaint on October 30, 2019, alleging one class claim

individually and on behalf of others similarly situated for

violation of the West Virginia Consumer Credit and Protection

Act, W. Va. Code §§ 46A-2-127 and 46A-2-128(f).             See ECF No.

1-2.    The defendant thereafter removed the case to this court on

October 22, 2020, asserting jurisdiction under the Class Action

Fairness Act of 2005, 28 U.S.C. § 1332(d)(1)-(11).             See ECF No.

1.
  Case 2:20-cv-00704 Document 26 Filed 08/10/21 Page 2 of 4 PageID #: 167



          On July 12, 2021, the parties filed a notice of

settlement indicating that this action had settled.           ECF No. 24.

On August 9, 2021, the parties filed a stipulation of dismissal

with prejudice under Federal Rule of Civil Procedure

41(a)(1)(A)(ii), stating that “Plaintiff, Stephen Sites, hereby

dismisses this case in its entirety as to Defendant Portfolio

Recovery Associates, with prejudice.”        ECF No. 25.


          Rule 41(a)(1)(A)(ii) states that a plaintiff may

voluntarily dismiss an action without a court order by filing “a

stipulation of dismissal signed by all parties who have

appeared,” subject to the provisions of, inter alia, Rule 23(e).

Rule 23(e) provides that “[t]he claims, issues, or defenses of a

certified class — or a class proposed to be certified for

purposes of settlement — may be settled, voluntarily dismissed,

or compromised only with the court’s approval” and outlines the

procedures for obtaining such approval.        Where, as here, no

class has been certified or proposed to be certified for the

purposes of settlement, Rule 23(e) is inapplicable.           See, e.g.,

Milligan v. Actavis, No. 2:09-cv-00121, 2009 U.S. Dist. LEXIS

81663, at *2 (S.D. W. Va. Sept. 9, 2009); 5 Moore’s Fed. Prac. –

Civil § 23.64 (2021); 7B Wright & Miller, Fed. Prac. & Proc. §

1797 (3d ed. 2021).




                                    2
  Case 2:20-cv-00704 Document 26 Filed 08/10/21 Page 3 of 4 PageID #: 168



          Still, the Fourth Circuit has held, in the context of

a voluntary motion to dismiss an action containing individual

and class claims, as follows:


     [B]efore a District Court may consider or approve a
     voluntary pre-certification settlement of an action
     begun as a class action . . . the court must, after a
     careful hearing, determine what “claims are being
     compromised” between the plaintiff and defendant and
     whether the settling plaintiff has used the class
     action claim for unfair personal aggrandizement in the
     settlement, with prejudice to absent putative class
     members. If, as a result of such hearing, the court is
     clearly satisfied that there has been no abuse of the
     class action device and no prejudice to absent
     putative class members, it may approve the settlement
     and dismissal without going through with a
     certification determination or requiring notice to be
     given to absent putative class members. We repeat
     what was said earlier that this is not to say that the
     District Court should not hold under the authority of
     Rule 23(d)(2) a certification hearing, or order
     notice, unless it has found the settlement collusive
     or prejudicial, to absent putative class members; the
     District Court may in its discretion, if it concludes
     that the “fair conduct of the action” requires it,
     order notice to absent putative class members. All we
     are saying is that, if it has found neither collusion
     nor prejudice, it is within the discretion of the
     District Court, under the facts of the particular
     case, to approve the dismissal without requiring a
     certification determination or a notice as mandated by
     23(e).

Shelton v. Pargo, Inc., 582 F.2d 1298, 1314 (4th Cir. 1978);

accord Milligan, 2009 U.S. Dist. LEXIS 81663, at *2-3.




                                    3
  Case 2:20-cv-00704 Document 26 Filed 08/10/21 Page 4 of 4 PageID #: 169



          The parties have not provided any details regarding

the settlement and voluntary dismissal with prejudice of this

action and likewise have not sought court approval thereof.

Accordingly, it is ORDERED that:


          1.   The parties submit a joint filing on or before

August 17, 2021, providing a detailed factual summary of the

settlement and voluntarily dismissal with prejudice and

justification for court approval thereof.         If the parties do not

believe court approval is actually necessary, the filing should

provide a legal basis for reaching such a conclusion.


          2.   The stipulation of dismissal with prejudice (ECF

No. 25) be, and it hereby is, VACATED, pending further order of

the court.


          The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties.



                                        ENTER:    August 10, 2021




                                    4
